COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 DEANNA MARIE CASTILLO                                             No. 08-17-00260-CV
 EVERETT,                                        §
                                                                      Appeal from the
                        Appellant,               §
                                                                    394th District Court
 v.                                              §
                                                                of Brewster County, Texas
 HERMAN DWAYNE EVERETT,                          §
                                                                  (TC# 2017-06-B66-CV)
                        Appellee.                §

                                        JUDGMENT

       The Court has considered this cause on Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.